Citation Nr: 1819096	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  13-14 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a left hip disorder, to include as secondary to a service-connected left knee disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1968, including service in the Republic of Vietnam.  His decorations include the Air Medal with "V" device, the Combat Infantryman Badge, and the Purple Heart Medal.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In February 2016, the Veteran testified before the undersigned Veterans Law Judge.  

In connection with the Veteran's claim, the Board requested an opinion from a specialist under the employ of the Veterans Health Administration (VHA) in April 2016.  The June 2016 VHA opinion has been associated with the record.  The VHA specialist's report was forwarded to the Veteran in June 2016.  

In September 2016, the Board remanded the case for further development.


FINDING OF FACT

The Veteran's left hip arthritis was incurred during in-service combat. 


CONCLUSION OF LAW

The criteria for service connection for left hip arthritis have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for left hip arthritis, which he relates, in pertinent part, to an in-service helicopter crash during combat service in the Republic of Vietnam.  See, e.g., Statement (August 2016).  The Veteran and his long-time friends report a history of recurrent left knee and hip pain and progressive changes in his gait and shoe wear pattern since the crash.  See id.  He is currently in receipt of service connection for a left knee disability incurred during the crash.

Service treatment records confirm the Veteran's account of the helicopter crash:  explaining that his helicopter was shot down during a combat assault after being hit by hostile small arms ground fire.  See, e.g., Service Personnel Record (November 27, 1967).  At that time, he was treated for a fractured thumb.  See, e.g., Service treatment record (November 27, 1967).  However, the Veteran reports that he did not seek further treatment for his hip and knee pain to avoid any negative stigma.  See Statement (August 2016). 

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C. § 1154(b) (2012) and its implementing regulation, 38 C.F.R. § 3.304(d) (2017), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran served in combat and likely suffered left hip trauma during the reported helicopter crash given that such is consistent with the circumstances, conditions and hardships of that service.  38 U.S.C. § 1154(b).  As such, VA must presume the occurrence of the in-service injury.  In addition, the medical evidence shows that the Veteran has been diagnosed as having left hip arthritis and he reports the onset of the condition during combat service in Vietnam.  Further, the Board finds that he is both competent to report observing hip pain and changes in gait and shoe wear since serving in combat in Vietnam and that his account of such symptoms since that time is credible.  Thus, the Board finds that the evidence is not sufficient to rebut the presumption that his left hip arthritis became manifest during his combat service.  See Reeves.  In light of his in-service, combat-related helicopter crash, the credible history of left hip symptoms in and since service, and the diagnosis of arthritis, the Board finds that service connection for left hip arthritis is warranted because the disability had its onset in service.  

Here, it is undisputed that the Veteran incurred a left hip injury during service.  Indeed, this injury is consistent with the Veteran's documented involvement in an in-service helicopter crash.

It is also undisputed that the Veteran has a current diagnosis of left hip arthritis.  See, e.g., VA examination (April 2010).  Accordingly, this case turns on whether the Veteran's current arthritis was incurred within one year after service or is otherwise related to an in-service injury.

While records of the Veteran's initial left hip arthritis diagnosis are unavailable, private treatment records show that the Veteran underwent left hip replacement due to end-stage osteoarthritis in 2006.  See Private treatment record (June 30, 2006).

In June 2016, a VA orthopedic expert opined, in pertinent part, that the Veteran's current left hip disability did not have onset during service and is not related to service.  The expert reasoned that right thumb fracture is the only documented injury associated with the in-service helicopter crash.  The examiner emphasized that the Veteran did not undergo left hip replacement until 2006.  Based on this evidence, the examiner concluded that the onset of the hip disability was well after his service time, and due to natural aging issues.

The Board affords no probative value to the June 2016 VA orthopedic expert's opinion as it relied upon the absence of in-service medical treatment and failed to address the Veteran's competent, credible reports of continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim of service connection could be proven").

Even though the June 2016 VA orthopedic expert's inadequate opinion is the only medical opinion pertaining to whether the Veteran's left hip arthritis was incurred in service, the Board concludes that there is sufficient evidence to resolve reasonable doubt in the Veteran's favor and therefore a remand is not necessary to obtain another medical opinion as the available evidence is sufficient for that purpose.  38 C.F.R. § 3.159(c)(4); cf. Mariano, 17 Vet. App. at 312.  In this regard, the Board finds that the Veteran's competent, credible report of recurrent hip pain and altered gait and shoe wear since his in-service combat injury provides sufficient evidence that his current left hip arthritis was incurred in combat.  See 38 U.S.C. § 1154 (b) (2012); 38 C.F.R. § 3.304 (d); see also Reeves, 682 F.3d at 998.  Indeed, once medically evaluated, the Veteran's left hip pain was diagnosed as arthritis.  After resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for left hip arthritis is warranted, specifically in light of the Veteran's combat-related helicopter crash and his credible account of symptoms since such injury.

Accordingly, service connection for arthritis of left hip arthritis is warranted.


ORDER

Service connection for left hip arthritis is granted.



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


